This is an attempted vacation appeal wherein National Investment Company attempted to appeal from a judgment rendered against itself and J.N. Morgan  Sons, Edward J. Pohlman 1.  and Grace A. Pohlman. J.N. Morgan  Sons are not made parties to this appeal, either as appellees or appellants. Hence the appeal must fail for this reason. Prough v. Prough
(1910), 174 Ind. 57, 91 N.E. 337.
The appellant failed to give notice to the named appellees, Edward J. Pohlman and Grace A. Pohlman and more than ninety days have expired since the attempted appeal was filed. This is 2.  another reason why this should be dismissed. Rule 36.  Abshire v. Williamson (1897), 149 Ind. 248,48 N.E. 1027. Appeal dismissed. *Page 492